880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy RICHARD, Plaintiff-Appellant,v.Robert BROWN;  Jeff Perkins;  Bill Root;  Tim Jones;Phillip Hesche, Defendants-Appellees.
No. 88-1553.
United States Court of Appeals, Sixth Circuit.
July 31, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Roy Richard appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Richard, an inmate at the Riverside Correctional Facility in Ionia, Michigan, alleged that the defendant corrections employees were grossly negligent in permitting another inmate to stab him.  The district court dismissed the complaint sua sponte.  Upon consideration, we conclude that the dismissal was proper.


3
A complaint may be dismissed as frivolous pursuant to Sec. 1915(d) if it lacks an arguable basis.    Neitzke v. Williams, 57 U.S.L.W. 4493, 4495-96 (U.S. May 1, 1989).  Generally, officials' conduct which is merely negligent does not trigger the protections of the due process clause of the fourteenth amendment, Davidson v. Cannon, 474 U.S. 344, 347-48 (1986), or the protections of the eighth amendment.    See Roland v. Johnson, 856 F.2d 764, 769 (6th Cir.1988).  Here, we conclude that plaintiff has alleged conduct which, at most, is merely negligent.  Therefore, plaintiff's complaint lacks an arguable basis for a claim cognizable under Sec. 1983 and was properly dismissed as frivolous under 28 U.S.C. Sec. 1915(d).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.